
	
		I
		112th CONGRESS
		1st Session
		H. R. 1399
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Grimm (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend and expand the additional standard deduction for real property taxes for
		  nonitemizers.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowner Tax Fairness Act of
			 2011.
		2.Permanent
			 extension and expansion of additional standard deduction for real property
			 taxes for nonitemizers
			(a)Permanent
			 extensionSubparagraph (C) of section 63(c)(1) of the Internal
			 Revenue Code of 1986 is amended by striking in the case of any taxable
			 year beginning in 2008 or 2009,.
			(b)Removal of
			 dollar limitationParagraph (7) of section 63(c) of such Code is
			 amended to read as follows:
				
					(7)Real property
				tax deductionFor purposes of paragraph (1), the real property
				tax deduction is equal to the amount allowable as a deduction under this
				chapter for State and local taxes described in section 164(a)(1). Any taxes
				taken into account under section 62(a) shall not be taken into account under
				this
				paragraph.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
